Weltner, Justice,
concurring specially.
I concur specially because I am not convinced that a proper claim of tortious interference upon which is based a demand for monetary damages is pre-empted by federal legislation in the field of labor relations. I suggest that pre-emption cán occur only when there exists an alternative system for providing appropriate relief. It is my understanding that federal legislation contains no means whereby monetary damages might be awarded an individual in such a case, hence it cannot be deemed as pre-emptive.
I concur in the judgment in this case because Henderson Electric Co. has failed to state a claim upon which relief might be granted. *269Clearly, the efforts of the Brotherhood in seeking to enroll as members certain employees of Henderson Electric Co. was a lawful act. In such a case, motive becomes immaterial, and evil design, were it established by the evidence, cannot make unlawful that which is plainly within the bounds of the law.